                                                 1 GORDON C. YOUNG (SBN 158100)
                                                   Gordon@BarrYoungLaw.com
                                                 2 DAVID MONSOUR (SBN 301448)
                                                   David@BarrYoungLaw.com
                                                 3 BARR & YOUNG Attorneys
                                                   318-C Diablo Road
                                                 4 Danville, California 94526
                                                   Telephone: (925) 314-9999
                                                 5 Facsimile: (925) 314-9960
                                                 6 Attorneys for Defendant
                                                   CHARLES SCHWAB & CO., INC.
                                                 7
                                                 8
                                                                            IN THE UNITED STATES DISTRICT COURT
                                                 9
                                                                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                10
                                                11    JULIANNA MCFADDEN,                                Case No. 2:18-CV-02193-MCE-DB
                                                12                       Plaintiff,                     STIPULATED REQUEST FOR
                                                                                                        DISMISSAL OF DEFENDANT CHARLES
                                  ATTORNEYS

  D A N V I L L E , C A L I F O R N I A 94526
   T E L E P H O N E : (925) 314-9999
   F A C S I M I L E : (925) 314-9960




                                                13            vs.                                       SCHWAB & CO., INC. WITH PREJUDICE
          318-C D I A B L O R O A D




                                                                                                        AND ORDER THEREON
B ARR & Y OUNG




                                                14    CHARLES SCHWAB & CO., INC. and
                                                      FIDELITY BROKERAGE SVS.,
                                                15
                                                16                       Defendants.
                                                17
                                                18
                                                19         IT IS HEREBY STIPULATED, by and between Plaintiff JULIANNA MCFADDEN
                                                20 (“Plaintiff”), in Pro Se, and Defendant CHARLES SCHWAB & CO., INC. (“Schwab”), by and
                                                21 through its counsel of record, that Schwab be dismissed from this action with prejudice. See Fed.
                                                22 R. Civ. Pro. 41(a)(1)(A)(ii). Plaintiff does not wish to dismiss Defendant FIDELITY
                                                23 BROKERAGE SVS. at this time.
                                                24         IT IS HEREBY SO AGREED.
                                                25 Dated: January 15, 2019
                                                                                                By: /s/ Julianna McFadden________
                                                26                                                      Julianna McFadden, in Pro Se
                                                27
                                                28     STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT CHARLES SCHWAB & CO.,
                                                                      INC. WITH PREJUDICE AND ORDER THEREON
                                                                                                            1
                                                                                                            2 Dated: January 15, 2019                       BARR & YOUNG ATTORNEYS
                                                                                                            3
                                                                                                                                                            By: /s/ Gordon C. Young________
                                                                                                            4                                                       Gordon C. Young, Esq.
                                                                                                                                                                    Attorneys for Defendant
                                                                                                            5                                                       Charles Schwab & Co., Inc.

                                                                                                            6
                                                                                                            7                                               ORDER

                                                                                                            8         It is hereby ordered that any and all claims against Defendant CHARLES SCHWAB &

                                                                                                            9 CO., INC. in the above-referenced matter, United States District Court for the Eastern District of
                                                                                                           10 California, Case No. 2:18-CV-02193-MCE-DB, are DISMISSED with prejudice.
                                                                                                           11         IT IS SO ORDERED.

                                                                                                           12 Dated: February 20, 2019
                     ROAD ATTORNEYS

                                                                            L I F O R N I A 94526
                                                                H O N E : (925) 314-9999
                                                                                   O ROAD
B ARR & Y OUNG A T T O R N E Y S




                                                                                                           13
                                                             A L I F O RDNIIAAB L94526
                                                                L E , C A314-9999
                                                                         314-9960
                   O OUNG




                                                                                                    FACS




                                                                                                           14
                                       T E L E P HDOANNEV: I L(925)
                                       F A C S I MTI LE EL :E P(925)
              A B LY
                                      D A N V I L L E , C 318-C
      B ARRD I&




                                                                                                           15
     318-C




                                                                                                           16
                                                                                                           17
                                                                                                           18
                                                                                                           19
                                                                                                           20
                                                                                                           21
                                                                                                           22
                                                                                                           23
                                                                                                           24
                                                                                                           25
                                                                                                           26
                                                                                                           27
                                                                                                                                                   2
                                                                                                           28     STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT CHARLES SCHWAB & CO.,
                                                                                                                                 INC. WITH PREJUDICE AND ORDER THEREON
